United States Court of Appeals

                               FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-2402
                                    ___________

James R. Fredricks,                           *
                                              *
              Appellant,                      *
                                              *     Appeal from the United States
     v.                                       *     District Court for the
                                              *     Western District of Missouri.
ADM Milling Company, Inc.                     *
                                              *         [UNPUBLISHED]
              Appellee.                       *


                                    ___________

                      Submitted: January 17, 1997

                            Filed: April 7, 1997
                                    ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     James R. Fredricks brought this action under the Americans with
Disabilities Act of 1990 (ADA), 42 U.S.C. §§ 12101-12213, against ADM
Milling Co., Inc. (ADM).        He asserted that after he underwent total left
knee replacement surgery in 1992, ADM refused to let him resume the
maintenance position he had held since the mid-1970s.                 The parties agreed
to the appointment of a Special Master, whose factual findings would be
final.


     After a hearing, the Special Master found that Fredricks could not
perform   the   required     functions   of       his   maintenance    position   without
violating   medical   restrictions       his      treating   physician     imposed   upon
releasing him to return to work.          The Special Master further found that
ADM's decision not to return Fredricks to his
prior position was based on those medical restrictions, and thus concluded
that his ADA claim failed.     The district court1 held that the Special
Master committed no error of law, and adopted the report.   Fredricks timely
appealed.


     After reviewing the record and the parties' briefs, we agree with the
district court's conclusion.   See Wooten v. Farmland Foods, 58 F.3d 382,
385 (8th Cir. 1995).


     Accordingly, we affirm.


     A true copy.


            Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable Howard F. Sachs, United States District Judge
for the Western District of Missouri.

                                   -2-